UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2011 Commission File Number Novogen Limited (Translation of registrant’s name into English) 140 Wicks Road, North Ryde, NSW, Australia (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(l):o Note: Regulation S-T Rule 101 (b)( I) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule lO1(b)(7): o Note: Regulation S-T Rule l01(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule l2g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Novogen Limited (Registrant) /s/Ron Erratt Ronald Lea Erratt Company Secretary Date 25 Fbruary, 2011 NOVOGEN LIMITED ABN 37-063-259-754 www.novogen.com 140 Wicks Road, NORTH RYDE, NSW 2113 Telephone: 02 9878 0088 APPENDIX 4D incorporating INTERIM FINANCIAL REPORT FOR THE HALF-YEAR 31 DECEMBER, 2010 Lodged with the ASX under Listing Rule 4.2A This is a half-yearly report. It is to be read in conjunction with the most recent annual financial report. The Directors do not propose to pay a dividend. Refer to Review of Operations shown in the attached Directors’ Report for an explanation of the above disclosures. Novogen Limited Appendix 4D Specific Requirements 31 December, 2010 RESULTS FOR ANNOUNCEMENT TO THE MARKET $’000 Revenues from ordinary activities up 16.7% to Loss from ordinary activities after tax attributable to members down 28.8% to Net Loss for the period attributable to members down 28.8% to 1 Novogen Limited Directors’ Report 31 December, 2010 Directors’ report for the half-year 31 December, 2010 Your directors submit their report for the half-year ended 31 December, 2010. Directors The names and details of the Company’s Directors at the date of this report are as follows: Mr WD Rueckert – elected Chairman 18 October, 2010. Mr JT Austin – appointed 20 September, 2010 Mr P Scutt – appointed 29 October, 2010 Mr PR White– appointed 20 September, 2010 Mr R Youngman– appointed 20 September, 2010 Former directors who served during the six months ended 31 December, 2010: Mr PA Johnston (Chairman) – resigned as Chairman and Director 18 October, 2010. Mr GM Leppinus – retired 29 October, 2010 Professor PJ Nestel AO – retired 29 October, 2010 Directors were in office for the entire period unless otherwise stated. Review of operations Cash Resources At the end of December 2010, the Group had total funds of $9.1 million compared to $15.1 million at 30June, 2010. Cash was used to fund the Group’s operations including the development of the oncology drug program being undertaken by Novogen’s US subsidiary Marshall Edwards, Inc. (“MEI”). Additional cash has been spent in relation to further Company restructuring following the transfer of MEI’s business operations from Australia to the new office located in San Diego, California. Future savings in cash are expected to be realised in Australia as a result of this restructuring. Revenue The Company earned gross revenues for the six months ended 31 December, 2010 of $6.0 million, an increase of $0.9 million from $5.1 million for the same period last year. Sales of consumer products increased by $0.9 million to $4.6 million for the six months ended 31 December, 2010 from $3.7 million for the six months ended 31 December, 2009. The increase was primarily due to a large growth in export sales through increased distribution and increased sales volume. Other revenue for the six months ended 31 December, 2010 was $1.4 million which is consistent with the amount received in the six months ended 31 December, 2009. Dividends received from a small investment offset reduced interest income due to lower cash balances. The Company earned other income of $0.2 million in the six months ended 31 December, 2010 in the form of net gains received on sale of plant and equipment. Net Loss The operating loss attributable to Novogen shareholders for the six months ended 31 December, 2010, after allowing for losses attributable to non-controlling interests of $1.3 million decreased by $1.7 million or 29% to $4.2 million compared to $5.9 million in the previous corresponding period. 2 Novogen Limited Directors’ Report 31 December, 2010 The net loss from ordinary activities after income tax for the consolidated Group for the six months ended 31 December, 2010 decreased by $1.9 million to $5.5 million from $7.4 million for the same period last year. The decrease in our net loss for the six months ended 31 December, 2010 was primarily due to cost savings in research and development expenses following the closure of the OVATURE Phase III clinical trial, combined with savings in administrative expenses. Administrative expenses decreased in the current period due to a reduction in terminations payments. Termination payments of $0.6 million were incurred in the six months ended 31 December, 2010, associated with further Company restructuring following the transfer of MEI’s business to the US, compared to termination payments of $1.7 million incurred in the six months ended 31 December, 2009. This cost reduction was partially offset by costs incurred in connection with the transfer of intellectual property from Novogen to MEI, which is pending shareholder approval. Clinical Trial Developments Anti-Cancer Phenoxodiol Phenoxodiol was being developed by the Company’s subsidiary MEI as a chemosensitising agent in combination with platinum drugs for late stage, chemoresistant ovarian cancer and as a monotherapy for prostate and cervical cancers. Phenoxodiol is an investigational novel-acting drug that in laboratory studies inhibits key pro-survival signalling pathways operating within cancer cells causing selective cancer cell death and increased susceptibility to drugs like platinum and taxane, to which most ovarian cancer patients become resistant in late stage disease. OVATURE Phase III Clinical Trial The OVATURE Phase III clinical trial was a major multi-centre international Phase III clinical trial of orally-administered phenoxodiol in combination with carboplatin in women with advanced ovarian cancer resistant or refractory to platinum-based drugs. This trial was designed to determine the safety and effectiveness of phenoxodiol when used in combination with carboplatin. Originally, the OVATURE Phase III clinical trial was approved by the FDA under a Special Protocol Assessment (“SPA”) program indicating that the study design, clinical endpoints and statistical analysis were acceptable to the FDA. The protocol provided for an interim analysis of the data, which, if statistically significant, could be used to support a request for accelerated marketing approval. Under the SPA, an analysis of the interim results was possible after the targeted patient recruitment was completed and 95 patients had disease progression. In April, 2009, MEI announced the decision to terminate enrolment into the OVATURE Phase III clinical trial and its intention to undertake an un-blinded analysis of the available data from the trial. MEI decided to terminate new enrolment into the OVATURE Phase III trial and assess the available patient data, in part, because the global financial downturn made it unlikely that MEI would be able to raise the necessary capital through debt or equity issuances in the near future to fund the trial to completion as originally planned.Additionally, changes in the standard of care over the period that the OVATURE trial had been in operation had resulted in fewer women meeting the inclusion criteria of the OVATURE protocol, which slowed patient recruitment rates. On 1 June, 2010, MEI announced that a final analysis of the Phase III OVATURE trial of orally administered phenoxodiol in women with recurrent ovarian cancer determined that the trial did not show a statistically significant improvement in its primary (progression-free survival) or secondary (overall survival) endpoints. 3 Novogen Limited Directors’ Report 31 December, 2010 The termination of patient enrollment into the OVATURE study and unblinded analysis of the available data from the trial was discussed with the FDA. Prostate Phase II Clinical Trial MEI conducted a Phase II prostate cancer clinical trial using phenoxodiol as first line treatment in men with early stage disease (16 patients with androgen dependent disease but rising Prostate Specific Antigen (“PSA”)) compared to patients with late stage hormone refractory disease (12 patients with chemotherapy naïve androgen independent disease) at Yale Cancer Center and the West Haven Veterans Administration Hospital Connecticut in the US. Both of these patient groups represent areas of unmet medical need in this common cancer. The results of this study, which were presented by Dr. Kevin Kelly of Yale University at the American Society of Clinical Oncology meeting in June 2010, indicated that approximately one-third of the patients experienced disease stabilization as measured by PSA levels. In this small study, it appeared that during treatment, interferon-gamma (IFN-y) increased from baseline levels in patients with PSA partial response or stable disease, while monocyte chemotactic protein-1 (MCP-1) levels increased from baseline levels in patients with PSA progressive disease. Triphendiol Triphendiol is a synthetic investigational anti-cancer compound based on an isoflavan ring structure and is being developed by MEI. Similar to phenoxodiol, triphendiol is an inhibitor of signal transduction in cells. Preliminary laboratory screening studies have identified triphendiol as a candidate for product development showing a favorable laboratory toxicity profile against normal cells and broad activity against cancer cells. In March 2008, MEI announced that laboratory data to be presented at the annual meeting of the American Association for Cancer Research suggested that triphendiol may aid in the treatment of pancreatic cancer. These data indicated that in laboratory testing in vitro and in animals bearing human pancreatic and bile duct tumors, the activity of triphendiol against these cancers was demonstrated. Triphendiol completed two Phase I human trials in Australia which demonstrated an acceptable safety profile and acceptable pharmacokinetic profile, i.e., the characteristics of a drug that determine its absorption, distribution and elimination in the body, when administered orally. Triphendiol was granted Orphan Drug status by the FDA for the treatment of pancreatic cancer and for the treatment of cholangiocarcinoma, or bile duct cancer, as well as for the treatment of Stage IIB through Stage IV malignant melanoma. An Orphan Drug refers to a product that is intended for use in a disease or condition that affects fewer than 200,000 individuals in the U.S. A grant of Orphan Drug status provides seven years of market exclusivity for the orphan indication after approval by the FDA, as well as study design assistance and eligibility for grant funding from the FDA during its development. Triphendiol is in the early stages of clinical development and significant clinical testing will be required to prove its safety and efficacy before marketing applications may be filed with the FDA. In January 2009, MEI announced that triphendiol had been granted an Investigational New Drug (IND) status by the FDA to undertake clinical studies with orally administered triphendiol as a chemotherapy sensitizing agent in combination with gemcitabine in patients with unresectable locally advanced or metastatic pancreatic and bile duct cancers. Based on the results of the OVATRUE study with orally administered phenoxodiol, MEI is currently developing plans to amend the triphendiol IND to administer triphendiol intravenously. 4 Novogen Limited Directors’ Report 31 December, 2010 NV-143 NV-143 is a derivative of triphendiol and is a highly potent, pan acting investigational anti-cancer drug.It is active against every melanoma cell line tested to date and is able to sensitize melanoma cell lines to the standard of care drug, dacarbazine, and members of the platinum drug family in laboratory studies. Proof of concept studies in animal models of melanoma have demonstrated that orally delivered NV-143 retards tumor proliferation. The NV-143 mechanism of action in melanoma has not been fully elucidated. NV-143 is non-clastogenic in laboratory studies, where it did not induce chromosome breaks. NV-128 NV-128 is an investigational cancer compound which has been shown in pre-clinical laboratory studies to promote cancer cell death by targeting the specific protein regulatory pathway (i.e., AKT-mTOR pathway) in ovarian cancer cells that have become resistant to many drugs used to kill cancer cells. Structurally, NV-128 is an analog of phenoxodiol and triphendiol, but in contrast to phenoxodiol, NV-128 uses different molecular mechanisms to promote the death of cancer cells. In September 2009, MEI released data demonstrating that the efficacy of NV-128 in animal xenograft models was achieved without apparent toxicity. NV-128 is a novel flavonoid small molecule inhibitor, capable of inhibiting both mTORC1 and mTORC2 protein regulatory pathways which are central to the aberrant proliferative capacity of both mature cancer cells and cancer stem cells. The laboratory data demonstrated that NV-128 has greater safety than some other mTOR inhibitors in mice bearing human ovarian cancer xenografts. Additional data released reported that NV-128 was judged to be without cardiac toxicity in laboratory studies. GLYC-101 GLYC-101 is intended to stimulate and modulate the natural cascade of wound healing activities in several cell populations. The product candidate is a topical gel formulation to be applied directly on the wound surface. The strategic priorities for GLYC-101 include wound healing following laser ablation, burn wounds, surgical wounds, venous ulcers and diabetic ulcers. Glycotex activity has been focused on seeking new funds to enable it to complete and extend the existing clinical development program. The climate for raising new funds has continued to be difficult but constructive discussions have progressed with a number of large global companies operating in wound care and related fields and some new private investors have been identified who would be willing to participate in a raising as soon as market conditions improve. In the meantime, costs are being contained to the absolute minimum. Dividends Paid or Recommended The Directors of Novogen Limited do not recommend the payment of a dividend. No dividends were declared or paid during the six months ended 31 December, 2010. Auditor's Independence Declaration A copy of the Auditor's independence declaration as required under section 307C of the Corporations Act 2001 is included following the Directors' Report. 5 Novogen Limited Directors’ Report 31 December, 2010 Rounding The amounts and figures shown in this report have been rounded to the nearest thousand dollars (where rounding is applicable) under the option available to the Company under ASIC Class Order 98/0100. The Company is an entity to which the Class Order applies. Signed in accordance with a resolution of the directors on behalf of the board. /s/ William Rueckert William Rueckert Director (Chairman) Sydney, 23 February, 2011 6 Novogen Limited Auditor’s Independence Declaration 31 December, 2010 DECLARATION OF INDEPENDENCE BY SIMON COULTON TO THE DIRECTORS OF NOVOGEN LIMITED As lead auditor for the review of Novogen Limited for the half-year ended 31 December 2010, I declare that to the best of my knowledge and belief, there have been: • no contraventions of the auditor independence requirements of the Corporations Act 2001 in relation to the review; and • no contraventions of any applicable code of professional conduct in relation to the review. This declaration is in respect of Novogen Limited and the entities it controlled during the period. /s/ Simon Coulton Simon Coulton Director BDO Audit (NSW-VIC) Pty Ltd Sydney, February 23, 2011 7 Novogen Limited Statement of Comprehensive Income For the half-year ended 31 December, 2010 Notes Consolidated $'000 $'000 Revenue from continuing operations 2 Other Income 2 - Expenses 2 ) ) Loss before income tax ) ) Income tax expense (3
